Citation Nr: 1504166	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  07-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right hip disability, claimed as secondary to right knee disability.

3.  Entitlement to service connection for a left hip disability, claimed as secondary to right knee disability.

4.  Entitlement to service connection for a right ankle and foot disability, claimed as secondary to right knee disability.

5.  Entitlement to service connection for a neck disability, claimed as secondary to right knee disability.

6.  Entitlement to service connection for a low back disability, claimed as secondary to right knee disability.

7.  Entitlement to service connection for a separate arthritis disability, claimed as secondary to right knee disability.

8.  Entitlement to service connection for a left knee disability, claimed as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served in the U.S. Army National Guard from 1962 to 1969 and in 1977, including a period of Active Duty for Training (ACDUTRA) from May 1962 to November 1962, and a period of  active duty from July 1967 to August 1967.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision.  The case was remanded several times, and the claims file is now entirely contained in VA's electronic processing systems.

In January 2007, the RO denied the Veteran's claims for service connection for disabilities of the left knee, right hip, left hip, right ankle and foot, neck, low back, and arthritis.  The RO also implicitly reopened a claim for service connection for a right knee disability, and denied the claim for that disability on the merits.  

In October 2011, the Board reopened the claim for service connection for a right knee disability, and remanded the claim for service connection for that disability on the merits, along with the other claims for service connection in appellate status.  

In March 2014, the Board denied the claims for service connection for the right knee and all other claimed disabilities, with the exception of service connection for the left knee, which the Board remanded for further development.  The Veteran appealed from this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision for all seven issues that the Board had denied.  The Joint Motion for Remand noted that there had not been a final decision with respect to the claim for service connection for a left knee disability. 

As discussed below, although the Board issued a decision denying service connection for a left knee disability in October 2014, this decision will be vacated, upon the Board's own motion, for due process reasons in light of the Court's Order.

In December 2014, the attorney listed on the first page of this decision submitted a VA Form 21-22a, with a cover letter indicating that she would be continuing her representation of the Veteran in his claims before the Board post-remand from the Court.  The form indicates that there was "no limitation" on the representation.  Therefore, this attorney is the appointed representative for all issues on appeal.  

The eight issues of service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In light of the Court's October 2014 Order, pursuant to a Joint Motion for Remand, which vacated the Board's denial of service connection for a right knee disability; the denial of service connection for a left knee disability, which was claimed as secondary to the right knee, in an October 23, 2014, Board decision, would violate due process because it is inextricably intertwined with an issue pending on appeal.


CONCLUSION OF LAW

The criteria to vacate the Board's October 23, 2014, decision that denied service connection for a left knee disability, upon the Board's own motion, have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 23, 2014, decision, the Board denied service connection for a left knee disability, without considering the theory of secondary service connection because the Veteran was not service-connected for a right knee disability, in that the Board had denied service connection for the right knee in March 2014.  

After the Board issued that decision, also in October 2014, the Court issued its Order, pursuant to a Joint Motion for Remand, vacating and remanding the Board's March 2014 decision due to inadequacies regarding the issue of service connection for a right knee disability, as well as other the issues claimed as secondary to that disability because they were inextricably intertwined with the right knee claim.  

In light of the Court's October 2014 Order, the issue of service connection for a right knee disability is now in appellate status again, and the claim for a left knee condition on a secondary basis is inextricably intertwined with that issue.  As such, upon the Board's own motion, the October 23, 2014, Board decision will be vacated for due process reasons.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904(a). 


ORDER

The October 23, 2014, Board decision is vacated, and the issue of service connection for a left knee disability remains in appellate status.


REMAND

In December 2014, the Veteran, through his attorney, requested a Board hearing via videoconference from the RO; there was no prior hearing, or failure to appear for any requested or scheduled hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via videoconference from the RO.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


